IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 411 EAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
I. DEAN FULTON,                              :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by Petitioner, are:


      a.     The Superior Court’s opinion is contrary to Riley/Wurie which held
             that the warrantless search of a flip top cell phone is prohibited
             without any expectation for minimal intrusion.

      b.     The Superior Court’s opinion is contrary to this Court’s opinion in
             Story and La Rosa which held that a constitutional error cannot be
             harmless unless there is independent evidence that is untainted,
             uncontradicted and overwhelming.


      Justice Mundy did not participate in the consideration or decision of this matter.